     

Exhibit 10.3

November 27, 2012

Re:  Retention Bonus Award

Dear [_______]:

As you know, Ralcorp Holdings, Inc. (the “Company”) has entered into a merger
agreement (the “Merger Agreement”) with ConAgra Foods Inc. (“ConAgra”).  We
understand that the pending merger (the “Merger”) may create uncertainty for
highly valued employees such as yourself.  In order to encourage you to remain
in the employ of the Company through and following the Merger, and to provide an
additional incentive for you to promote the success of the business of the
Company, the Company has provided you with this agreement (this “Agreement”),
which provides for a retention bonus in the aggregate amount set forth on
Exhibit A (the “Retention Bonus”) according to the terms and conditions set
forth in this Agreement.  As set out in more detail below, the Retention Bonus
shall be paid in three equal installments subject to your continued employment
with the Company through the closing of the Merger or another Change in Control,
six months following the closing of the Merger or other Change in Control, and
one year following the closing of the Merger or other Change in Control, subject
to the exceptions set forth below).  Capitalized terms not otherwise defined in
this Agreement are defined in Exhibit B to this Agreement.  If the Merger or
another Change in Control does not occur within nine months after the date of
the Merger Agreement, this Agreement shall have no force or effect and shall be
null and void.

You shall be entitled to one-third (1/3) of the Retention Bonus upon a Change in
Control, one-third (1/3) of the Retention Bonus on the day that is six months
after the Change in Control, and one-third (1/3) of the Retention Bonus on the
day that is one year after the Change in Control, in each case subject to your
continued employment through the applicable payment date.  Notwithstanding the
foregoing, if your employment with the Company is terminated at any time without
Cause or, upon or after a Change in Control, you resign for Good Reason, prior
to payment of any portion of the Retention Bonus, you shall, subject to your
signing and delivering to the Company and not revoking a Release no later than
30 days after your termination, be entitled to receive any unpaid installments
of the Retention Bonus (i) in the case of a termination without Cause prior to a
Change in Control, on the later of the date of such Change in Control or the
30th day following your termination of employment, and (ii) in the case of a
termination without Cause or a resignation for Good Reason in each case upon or
after a Change in Control, on the 30th day following your termination of
employment.

The Company reserves the right to terminate your employment at any time with
Cause or without Cause, subject to the terms of any other written employment,
consulting or similar agreement between you and the Company, and subject to the
terms of any severance plan or arrangement then in effect.  You agree to keep
the existence and terms and conditions of this Agreement confidential.


NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT SHALL PREVENT OR LIMIT
YOUR CONTINUING OR FUTURE PARTICIPATION IN ANY BENEFIT, BONUS, INCENTIVE OR
OTHER PLAN, PROGRAM, ARRANGEMENT OR POLICY PROVIDED BY THE COMPANY FOR WHICH YOU
AND/OR YOUR DEPENDENTS MAY QUALI-

 

--------------------------------------------------------------------------------

 
 

 


FY, INCLUDING WITHOUT LIMITATION ANY CHANGE IN CONTROL OR OTHER SEVERANCE PLAN
IN WHICH YOU ARE ENTITLED TO PARTICIPATE.  AMOUNTS THAT ARE VESTED BENEFITS OR
THAT YOU AND/OR YOUR FAMILY ARE OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN,
PROGRAM, ARRANGEMENT, AGREEMENT OR POLICY OF THE COMPANY OR ANY OF ITS
AFFILIATES SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN, PROGRAM, ARRANGEMENT,
AGREEMENT OR POLICY. 


NO SET-OFF; NO DUTY TO MITIGATE.  THE COMPANY’S OBLIGATION TO MAKE THE PAYMENTS
PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE COMPANY OR ITS AFFILIATES MAY
HAVE AGAINST YOU OR OTHERS.  IN NO EVENT SHALL YOU BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE
TO YOU UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT.

Assumption.  This letter shall be binding upon any successor of the Company or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Agreement if no succession had taken place.  In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Agreement, the Company shall require such
successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.  The term “Company,” as used in this Agreement, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Agreement.

Code Section 409A.  This Agreement is intended to comply with Section 409A of
the Code (“Section 409A”) or an exemption thereto, and, to the extent necessary
in order to avoid the imposition of penalty taxes on you under Section 409A,
payments may be made under this Agreement only upon an event and in a manner
permitted by Section 409A.  Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception.  Notwithstanding anything herein to the contrary, if
you are a “specified employee” within the meaning of Section 409A, no portion of
your Retention Bonus shall, to the extent necessary to avoid the imposition of
penalty taxes on you under Section 409A, be paid on account of a “separation
from service,” as defined by Section 409A, before the earlier of: (i) the date
that is six months following the date of your separation from service, or (ii)
the date of your death.  Amounts that, absent the immediately preceding
sentence, would have been paid during the six-month delay will be paid on the
first business day following such delay.  For purposes of section 409A, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.  In no event may you, directly or
indirectly, designate the calendar year of a payment. 

Miscellaneous.  The terms of this Agreement shall be interpreted and enforced in
accordance with the laws of the State of Missouri, without regard to the
conflict of laws rules thereof or of any other jurisdiction.  If, for any
reason, any provision of this Agreement is held invalid, such invalidity shall
not affect any other provision of the Agreement not held so invalid, and each
such other provision shall to the full extent consistent with law continue in
full force and effect.  All payments hereunder are subject to withholding for
applicable income and payroll taxes or otherwise as required by law.  This is
the sole and exclusive Agreement between the parties hereto concerning the
matters contained herein and this Agreement may not be modified or revised,
except in writing between the parties hereto.

2

 

--------------------------------------------------------------------------------

 
 

 

Ralcorp Holdings, Inc.

By:                                                                             
 
Title:                                                                           
 

Accepted and Acknowledged:

________________________

Dated:                                      





3

 

--------------------------------------------------------------------------------

 
 

EXHIBIT A

Aggregate Amount of Retention Bonus

$[_______]

 

--------------------------------------------------------------------------------

 
 

EXHIBIT B

 

The following terms shall have the meaning set forth below when used in the
attached letter Agreement:

“Affiliate”  means any company controlled by, controlling or under common
control with the Company.

“Cause” means (i) your conviction of, or plea of guilty or nolo contendere to, a
felony (other than a traffic-related felony), (ii) your gross negligence or
willful misconduct having a material adverse impact on the Company, or (iii)
your willful refusal to attempt to perform your job duties (other than due to
Disability or an approved leave) after receipt of written notice from the
Company.

“Change in Control” means the occurrence of any of the following events:

            (i) the acquisition by any person, entity or “group” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of (A) 50% or more of the
aggregate voting power of the then-outstanding shares of common stock of the
Company, other than acquisitions by the Company or any of its subsidiaries or
any employee benefit plan of the Company (or any trust created to hold or invest
in issues thereof) or any entity holding common stock for or pursuant to the
terms of any such plan, or (B) all, or substantially all, of the assets of the
Company or its subsidiaries taken as a whole; or

            (ii) individuals who shall qualify as “Continuing Directors” (as
defined below) shall have ceased for any reason to constitute at least a
majority of the Board.  For this purpose, “Continuing Director” means any member
of the Board, as of February 1, 1997 while such person is a member of the Board,
and any other director, while such other director is a member of the Board, who
is recommended or elected to succeed the Continuing Director by at least
two-thirds (2/3) of the Continuing Directors then in office.  Notwithstanding
anything to the contrary in this Agreement, to the extent necessary to avoid the
imposition of penalty taxes on you under Section 409A, an event shall not be a
Change in Control if it is not a “change in control event” as that term is used
in Section 409A.


“DISABILITY” MEANS YOUR PHYSICAL OR MENTAL INJURY WHICH HAS PREVENTED YOU FROM
PERFORMING YOUR DUTIES (AS THEY EXISTED IMMEDIATELY PRIOR TO THE ILLNESS OR
INJURY) ON A FULL-TIME BASIS FOR ONE HUNDRED EIGHTY (180) CONSECUTIVE DAYS.

“Good Reason” means (i) if you are a party to an Amended and Restated Management
Continuity Agreement with the Company, as amended from to time (an “MCA”), the
occurrence of an event, circumstance or condition described in clause (b) of the
definition of “Involuntary Termination” in the MCA, or (ii) if you are not party
to an MCA but are a participant in the Ralcorp Holdings, Inc. Severance Plan for
Exempt Administrative Employees Eligible for the Ralcorp Holdings, Inc.
Management Bonus Program, as amended from to time (the “Severance Plan”), “Good
Reason” as defined, and according to the procedures described, in the Severance
Plan; provided that the event, circumstance or condition triggering “Good
Reason” must occur upon or after a Change in Control, or (iii) if you are not
party to an MCA or a participant in the Severance Plan, the occurrence of any of
the following upon or after a Change in Control, without your prior written
consent:  (A) the Company’s requiring you to be based at any location other than
the location at which you were based immediately prior to the Change in Control
or within 50 miles of such location, or (B) a reduction in your annual base
salary or wages in effect immediately prior to the Change in Control; provided,
however, that in the case of clauses (i) and (iii), if applicable, in order to
invoke a termination for Good Reason, (x) you shall provide written notice to
the Company of the existence of one or more of the events, circumstances or
conditions described in clauses (i) or (iii), as applicable, within 90 days
following the date you have knowledge of such events, circumstances or
conditions, and the Company shall have 30 days following receipt of such written
notice during which it may remedy the condition (the “Cure Period”), and (y) in
the event that the Company fails to remedy any event, circumstance or condition
constituting Good Reason during the Cure Period, you must terminate employment,
if at all, within 120 days following the end of the Cure Period in order to
terminate employment for Good Reason. 

 

--------------------------------------------------------------------------------

 
 

 

“Release” means a written release of employment-related claims against the
Company and each of its Affiliates, employees, officers and directors in the
case of a termination prior to a Change in Control, and against the Company,
ConAgra and each of their respective Affiliates, employees, officers and
directors in the case of a termination upon or after a Change in Control, in
each case in a form that shall be supplied to you by the Company not later than
the date of your termination of employment by the Company without Cause or, if
upon or following a Change in Control, your resignation for Good Reason.  The
Release will include a release of age-related claims and, therefore, you will
have no less than 21 days to consider, sign and deliver it to the Company and,
once you have signed and delivered it to the Company, you will have seven days
thereafter to revoke it.

--------------------------------------------------------------------------------